Citation Nr: 1620336	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability (other than pseudofolliculitis barbae).

2.  Entitlement to an increased rating for service-connected sinusitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to March 13, 2103 for service connection for an acquired psychiatric disorder to include mood disorder.  

4.  Entitlement to an increased initial evaluation for service-connected an acquired psychiatric disorder to include mood disorder, currently evaluated as 10 percent prior to August 14, 2014, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to April 1969, July 1971 to December 1976, and from February 1977 to September 1991.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of April 2010, February 2014, and November 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In June 2015, the Board remanded the two of the claims for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issues of entitlement to an effective date prior to March 13, 2103 for service connection for an acquired psychiatric disorder to include mood disorder, and entitlement to an increased initial evaluation for service-connected an acquired psychiatric disorder to include mood disorder, currently evaluated as 10 percent prior to August 14, 2014, and as 70 percent disabling thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a skin disability (other than pseudofolliculitis barbae) that is related to his service.

2.  The Veteran's service-connected sinusitis is shown to have been symptomatic, but not productive of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  A skin disability (other than pseudofolliculitis barbae) is related to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for a disability evaluation in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. § 1155, 5102, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In a decision, dated in October 2007, the RO denied reopening the claim of service connection for a skin rash and moles.  There was no appeal, and the RO's rating decision became final.  See 38 U.S.C.A. § 7105(c )( (West 2014 & Supp. 2015).  

In November 2009, the Veteran filed to reopen the claim.  In April 2012, the RO denied a claim for service connection for a skin rash.  The Veteran appealed.  

In June 2015, the Boards determined that the additional evidence received since the rating decision in October 2007 raised a reasonable possibility of substantiating the claim for a skin disease.  The Board reopened and remanded the claim.  

The Board noted that service connection is currently in effect for disabilities that include pseudofolliculitis barbae, stated that this condition was therefore not included in the current claim, and recharacterized the claim as stated on the cover page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis, and hypertension.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The Veteran's service treatment records show that he was treated on several occasions for rashes between approximately 1977 and separation from service.  In July 1977, the Veteran was treated for a heat rash in his groin area.  In September 1982, the Veteran was diagnosed as having a fungal rash on his back and arms.  Between April and May of 1984, he was treated for a groin/entire body rash, and diagnosed as having tinea cruris, and dermatitis of both thighs.  The assessment was urticaria.  He was also treated for a facial rash, with an assessment of possible contact dermatitis.  In 1987, he was treated for itching and a rash thought to be a reaction to an insect bite; he was also treated for an elbow rash.  In July 1990 and September 1991, he was diagnosed as having contact dermatitis on his right arm.  The service treatment records contain a number of examination reports, to include a September 1991 separation examination report, which show that notwithstanding such things as skin tags, his skin was clinically evaluated as normal.  In a number of associated "reports of medical history," he indicated that he did not have a history of skin disease, however, his September 1991 report of medical history notes a history of contact dermatitis.  

As for the post-service medical evidence, private treatment records, dated beginning in May 1996, show complaints of a groin rash, with notations of a history of herpes, with notations of a positive herpes I and herpes II titer, but "that there is no 100% way to be sure" that he had herpes.  Thereafter, he was repeatedly noted to have dermatitis.  A 1999 report noted furunculosis of the face that had spread onto his back.  

Reports from the Atlanta Allergy and Asthma Clinic, include a February 2005 report noting a two-day history of papular erythematous rash on the neck and stomach.  The assessment was atopic dermatitis.  A May 2005 report from J.H., M.D., notes a six-to-eight year history of skin symptoms on an intermittent basis, with an impression of atopic dermatitis.  

In May 2008, he was noted to have a two-week history of erythematous papules and patches scattered around his neck underarms,  trunk, groin area, and neck.  He underwent a punch biopsy from the neck area.  He was noted to have rule out LP vs. follicular eczema.

Reports, dated in June 2009, note an "on and off" history of a rash for about nine years, with a pruritic rash on the neck, arms, and abdomen "for the past several months."  The assessments were seborrheic keratosis, and pruritic disorder NOS (not otherwise specified).  He was also noted to have a rash of uncertain etiology with a biopsy that is consistent with a superficial perivascular and interstitial mixed inflammatory infiltrate with eosinophils, and a history of genital herpes.

Reports, dated as of 2011, note a history of eczema and folliculitis on the beard area and neck, and that "the problem lasted years."  The assessments were atopic dermatitis, folliculitis, xerosis, pruritic disorder NOS, tinea versicolor, and tinea cruris.

VA progress notes, dated between 2006 and 2015, show that the Veteran complained of symptoms that included dry skin, and skin rashes, beginning in 2006.  In 2007, he was noted to have tinea cruris.  Beginning in 2011, there are a number of findings of chronic dermatitis.  His medications for control of his skin symptoms included triamcinolone acetonide, with use of ammonium lactate, and desonide, for skin symptoms between 2011 and 2015.  This evidence includes problem lists noting xerosis.  A September 2015 report notes chronic dermatitis, that the Veteran was seen by VA dermatology in the past, and also being followed by a private dermatologist, and that he uses moisturizer and steroid cream prn (as occasion requires) "and they help as per pt." (patient).

As for examination reports, a QTC examination reports, dated in September 2005, shows that the only history of skin disease was pseudofolliculitis barbae.  On examination, There was skin disease on the face and neck.  The only relevant diagnoses were pseudofolliculitis barbae, and left forearm scar.

A QTC examination report, dated in April 2007, shows that the only history of skin disease was pseudofolliculitis barbae.  On examination, no signs of skin disease were present.  The only relevant diagnosis was pseudofolliculitis barbae.

A QTC examination report, dated in January 2011, shows that the Veteran reported a history of skin rash since the 1970s, involving areas that are exposed to the sun, including the head, face, and neck, however he also indicated that he had skin symptoms on his shoulders, underarms, groin area, penis, and rectum.  He reported using medications that included Amlactin, Hydroxyzine, Allegra, Xyzal and Fexofenadine (a systemic corticosteroid).  He reported having bad rashes during service, while working with aviation gasoline and jet fuels.  

On examination, there were no signs of skin disease, acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  No active skin condition was present.  The examiner stated that the Veteran's medical records had been reviewed and summarized his relevant treatment.  The diagnosis was atopic dermatitis (eczema).  

The examiner concluded that it is at least as likely as not that the Veteran's atopic dermatitis (eczema) is related to his skin condition reported during service.  She explained that the Veteran was diagnosed with atopic dermatitis during service, in April 1984, and that a post-service report, dated in August 2005, also showed contact dermatitis.  She stated that the Veteran's medical records establish a longitudinal trend of diagnosed skin conditions, and that it was therefore her conclusion that his atopic dermatitis is a continuation of the skin condition reported during service.  She stated that atopic dermatitis is a chronic skin disease process that will typically have periods where the condition flares and when symptoms are quiescent.  

A VA skin diseases disability benefits questionnaire (DBQ), dated in April 2012, shows the following: the Veteran reported having pseudofolliculitis barbae since the 1970s.  He complained of itching around his face and chin, and large knots on his face aggravated by shaving.  The diagnosis was pseudofolliculitis barbae.  

A VA skin diseases disability benefits questionnaire (DBQ), dated in September 2015, shows the following: the Veteran's VA claims file had been reviewed.  The Veteran stated that he had had skin rash after retiring from the Navy reserve in 1991, but that he did not currently have a skin rash.  The diagnoses were dermatitis, with a date of diagnosis of September 2012, tinea versicolor, with a date of diagnosis of 2012, and seborrheic keratosis, with a date of diagnosis of September 2015.  

The examiner concluded that the claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by service.  The examiner explained that a review of the Veteran's service treatment records "is reflective [of] silence for a treatment and or diagnosis of skin condition other than the already-service-connected PFB (pseudofolliculitis barbae).  Hence, the Veteran was seen by VA in 2012, and by private dermatologists, and a note reflects that he left private treatment because "he'd rather be treated at the VA."  Further, on exam today there was no pathology with the Veteran stating today, and in a September 2012 VA report, that his symptoms were gone.  The Veteran made mention today of moles or seborrheic keratosis which literature supports as normal progression of aging, and not service-related.  A January 2014 VA report notes use of moisturizer and steroid cream prn (as occasion requires) as "they help."  These findings do not constitute a chronic skin condition as defined by the regulation of chronic conditions, therefore, the Veteran's contact dermatitis, tinea versicolor, seborrheic keratosis, pruritus disorder, and superficial perivascular and interstitial mixed inflammation infiltrate with eosinophils is less likely than not caused or incurred as a result of his active service.  

The Board finds that service connection for a skin disability (other than  pseudofolliculitis barbae) is warranted.  The Veteran was treated for skin symptoms (other than pseudofolliculitis barbae) on multiple occasions during service.  Although his examination reports did not show a skin disability, his September 1991 report of medical history specifically notes a history of contact dermatitis.  In addition, the January 2011 QTC examiner's opinion is in support of the claim.  In that report, the examiner explained that the Veteran was diagnosed with atopic dermatitis during service, in April 1984, and that a post-service report, dated in August 2005, also showed contact dermatitis.  She stated that the Veteran's medical records establish a longitudinal trend of diagnosed skin conditions, and that it was therefore her conclusion that his atopic dermatitis is a continuation of the skin condition reported during service.  She stated that atopic dermatitis is a chronic skin disease process that will typically have periods where the condition flares and when symptoms are quiescent.  The Board finds her rationale consistent with the other evidence of record (in fact, the medical evidence of dermatitis dates back to 1996) and that it is persuasive.  

Although the Board has considered the negative opinion in the September 2015 VA DBQ, this opinion warrants reduced probative value.  In part, the examiner's statement, that the Veteran's service treatment records do not show treatment and/or a diagnosis of skin condition other than the already-service-connected pseudofolliculitis barbae, is not supported by the evidence.  In addition, she does not discuss the medical evidence dated between 1996 and 2012, a period of about 16 years, during which time the Veteran is shown to have received treatment for skin symptoms.  

Finally, she noted that a January 2014 VA report shows use of moisturizer and steroid cream, and states that, "these findings do not constitute a chronic skin condition as defined by the regulation of chronic conditions."  However, this does not appear to be logically consistent with her conclusion, in which she indicates that the Veteran has several skin conditions, i.e., contact dermatitis, tinea versicolor, seborrheic keratosis, pruritus disorder, and superficial perivascular and interstitial mixed inflammation infiltrate with eosinophils.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that most of the probative value of an opinion comes from its underlying reasoning).  Therefore, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for a skin disability (other than pseudofolliculitis barbae) is warranted.  

Accordingly, service connection for a skin disability (other than pseudofolliculitis barbae) is granted.

II.  Increased Rating - Sinusitis

The Veteran asserts that he is entitled to an increased rating for his service-connected sinusitis.  

With regard to the history of the disability in issue, the Veteran was treated for maxillary sinusitis during service.  Following service, a September 2005 QTC examination report showed that he complained of 10 episodes of sinusitis a year, with incapacitation up to six times per year, two to three episodes of purulent discharge a year, and use of antibiotics for his symptoms.  On examination, no sinusitis was detected.  An X-ray showed sinus inflammatory change at the left maxillary sinus.  The relevant diagnosis was chronic maxillary sinusitis.  An April 2007 QTC examination report noted complaints of 10 episodes of sinusitis per year, purulent discharge, and hoarseness, but no functional impairment, with use of corticosteroids for six or more weeks, but no incapacitation.  An X-ray showed sinusitis in the maxillary area.  On examination, there was nasal obstruction.  The relevant diagnosis was chronic maxillary sinusitis.  See 38 C.F.R. § 4.1 (2015).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In July 1992, the RO granted service connection for sinusitis, evaluated as noncompensable.  There was no appeal, and the RO's decision became final.  In July 1999, the RO increased the Veteran's rating to 10 percent.  Thereafter, the RO denied claims for an increased ratings on several occasions, most recently in November 2012.  In each case, there was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In December 2013, the Veteran filed a claim for an increased rating.  In May 2014, the RO determined that the Veteran's sinusitis had improved, and reduced his rating to noncompensable (0 percent), with an effective date of February 5, 2014.  The Veteran appealed the increased rating issue, and in November 2015, the RO restored the Veteran's 10 percent rating, with an effective date of February 5, 2014.  Therefore, a 10 percent rating has been in effect during the entire course of the appeal, and the issue whether the Veteran is entitled to a rating in excess of 10 percent for his sinusitis. 

The RO has evaluated the Veteran's sinusitis with headaches under 38 C.F.R. § 4.97, DC 6513, which is evaluated by application of the General Rating Formula for Sinusitis (General Formula). 

Under the General Formula, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A note to the General Rating Formula defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician.

The medical evidence includes VA progress notes, which contain a number of complaints of sinus headache, and nasal irritation with occasional bleeding and drainage.  This evidence shows use of medications that included Fluticasone nasal spray.  In October 2013, he denied having congestion, fever or chills.  In September 2015, he claimed that he had been given a steroid pak and Augmentin, but that he did not take the Augmentin as he was concerned it may cause a rash.  He complained of thick, yellow drainage.  A number of problem lists include notations of allergic rhinitis.    

A VA sinusitis DBQ, dated in February 2014, shows the following: the Veteran has chronic sinusitis.  There is no history of sinus surgery.  The Veteran uses continuous medication for control of his symptoms, specifically, Patanase nasal spray, Ipratropium nasal spray, Cetirizine (10 milligrams) (mg.), and Acetaminophen (325 mg.).  He had three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, over the past 12 months.  He did not have any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment over the past 12 months.  There is not a greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, and there is not complete obstruction on one side due to rhinitis.  There is permanent hypertrophy of the nasal turbinates.  There are no nasal polyps.  There is no chronic laryngitis, laryngectomy, aphonia, laryngeal stenosis, pharyngeal injury, or any other pharyngeal condition.  There is no deviated nasal septum due to trauma.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to his diagnoses.  The diagnoses were chronic sinusitis, and allergic rhinitis.  X-rays of the paranasal sinus, taken in January 2014, were normal.  There was no impact on his ability to work.  His condition is quiescent.  

The Board has determined that the claim must be denied.  The VA progress notes do not contain a specific notation of an incapacitating episode.  They indicate use of Fluticasone nasal spray.  The February 2014 VA DBQ notes that the Veteran uses Patanase nasal spray, Ipratropium nasal spray, Cetirizine, and Acetaminophen.  It states that he had three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, over the past 12 months, and that he did not have any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment over the past 12 months.  In summary, the evidence is insufficient to show that the Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Given the foregoing, the criteria for a rating in excess of 10 percent have been met under DC 6513 and the General Rating Formula.  Accordingly, the Board finds that the evidence does not show that the criteria for a rating in excess of 10 percent under DC 6513 have been met, that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh his subjective reports.  The objective findings are based on specific testing done by qualified examiners.  The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disability which are non-medical in nature, however, he is not competent to testify as to the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected sinusitis disability are congruent with the disability pictures represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describe the Veteran's disability level and symptomatology.  The Veteran is shown to have sinusitis, with no incapacitating episodes, and that his ability to work has not been impacted.  The schedular criteria considered contemplate a variety of manifestations of impairment.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disability has caused him to miss work, or has resulted in any hospitalization.  The February 2014 VA examiner concluded that his ability to work has not been impacted.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization, nor are any "other factors" warranting an extraschedular evaluation shown.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his sinusitis, following the RO's denial of a TDIU in November 2015.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

III.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As the Board has fully granted the Veteran's claim for service connection, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

As for the increased rating claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter, dated in August 2014, of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as November 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as his VA and non-VA medical records.  The Veteran has been afforded an examination.

In June 2015, the Board remanded this claim.  The Board directed that the Veteran be scheduled for a VA dermatology examination, and this has been done.  The Board further directed that the Veteran be issued a statement of the case with respect to his claim for entitlement to a higher rating for sinusitis, and this was done; the appeal was subsequently perfected and this issue has been adjudicated. 
Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a skin disability (other than pseudofolliculitis barbae)  is granted.

A rating in excess of 10 percent for service-connected sinusitis is denied.


REMAND

In a November 2015 rating decision, the RO granted service connection for an "acquired psychiatric disorder to include mood disorder," evaluated as 10 percent prior to August 14, 2014, and as 70 percent disabling thereafter.

In March 2016, a timely notice of disagreement was received as to the issues of entitlement to an effective date prior to March 13, 2103 for service connection for an acquired psychiatric disorder to include mood disorder, and entitlement to an increased initial evaluation for service-connected an acquired psychiatric disorder to include mood disorder, currently evaluated as 10 percent prior to August 14, 2014, and as 70 percent disabling thereafter.  See 38 C.F.R. §§ 20.201, 20.302(a) (2015). 

A statement of the case has not yet been issued as to these claims. 

Because a timely NOD was filed to the November 2015 rating decision, the RO must now provide the Veteran with a statement of the case on the issues of entitlement to an effective date prior to March 13, 2103 for service connection for an acquired psychiatric disorder to include mood disorder, and entitlement to an increased initial evaluation for service-connected an acquired psychiatric disorder to include mood disorder, currently evaluated as 10 percent prior to August 14, 2014, and as 70 percent disabling thereafter.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of entitlement to an effective date prior to March 13, 2103 for service connection for an acquired psychiatric disorder to include mood disorder, and entitlement to an increased initial evaluation for service-connected an acquired psychiatric disorder to include mood disorder, currently evaluated as 10 percent prior to August 14, 2014, and as 70 percent disabling thereafter.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


